OFFICE   OF THE   A?TORNEY    GENERAL   OF TEXAS
                     AUSTIN
Strte BoaM    0fEuWr     Bxamlnec1, P8go 2


         ‘Suah oohoolm or 001leg.m m-11 instrwt     mtudents
    ia mwh mubjeatm 88 my ba aeoomurg and bumflai~l
    In te8ahing the praotloe 61 barber    , inaludins
    thm foil-      subjmtmr   tklsatlfla
                                       ?!LdaaaatU*     of
    barbering3 hygiurio bmteiologjr    BimtolOgy of tha
    h e ir l
           ,kla, mmalem mdaexvem      twtur8    of the head,
    iwe and nook3 lilmatary aha@Iii mtry rolat~ to
    ltetilllutio   up n
                      d& ti8o p tio Di8eue8
                                    8~        of th elk ln
    @a dh u r tum8@ n#ud ma ma a tlr y    th aa u01 08 of
    th e888lpfmw , ,a a d wok3 EUmmttLtq,     mlnvia ag a,d
    bluahinguddyeiqs      of thehair.   Hwever,lf8Ud
    8oho0ld0e8 n0t care t0tea&penomwh0applYr0~
    'ah88 A’ but Ol.dfcl888 B Csrtiilort.8, ahwdag noal
    not be taught.
         “Il aaid Eomd r.fum.8 to lsmua a pwmlt to uy
    lwh moh001 or oollem, mwh LO~OO~ Or oollem ny
    by vrltt8a rOqu.@t W      the POUOW   Per 8Ud rafuul
    and it maid noho   OT 001&p   ebll themqm     met
    maid reqdrmoat8   ad mkoa a am        that the
    mqulmmatm    of thim )Lsv&w   beoa~oaplledw5th,
    t&aiSm~dB<rudrefB8emto        irmue Wldperdta
     mult rrx bo lnatitutod     by suah s&o01    OF aollem     in
     my   0r th0 mtmiot     am8     0.f 5wri8   a0ttt3  Team@*    to
     ra@n     meld Bou’d   to lmmue lwh pernit.      %     lwh
     multaumtbe   flled~lthia$uoaty&dr)r rtte~ the rimI
     order of mUd&ardrofumingto      immw mwhpermltir
     laterod, provided reg%mtxmdaottoe   im Iriled or Lt im
     o-me      tllmnatlmt uld mahool or aollege ha8 not%os
     vititp ton day8 f'roathe eatwing or w.ktng of uid
          .
             “Iath ab lea l
                          twh 8OhOel OT 0oll.p rf%or l
     p er r mit
             18 Issued to 2t oiolatu   any 6S th@ x'quire-
     meata of this law, either directly OF lndlre6tly,
     theauldBaerd8hrll      sub      or Nvok9 the pwndt
     of any muoh a&001 or 001g""or.    Beiore murpendlag
     or revokbtgmp mwhpstit,        8&id Boacd~tgiv~
     lwh mch001'or ool.lef,p 8 bu%ng,    natieaof vhioh
     hearlag ahsll bo deliversd to ruah sohodl Or oollogr
     at lumt twaty drya prior to the date oT aatd hear-
     ing, If oridE3oWdmu8pend8 orrevokm        maidp8zlrit
     atroidhms%a&      then $wh sah~~laxoollege~Y
     rile muit to prevent the saw or to rmol       fropr urid
     0rd.r. imy aad all auita liked hermande~ ahell be
Strte B0ea-dOS Bubor PEUOIM*@,             PIsr    3



    filed     vlthln   twnty   deym froa     the       date   of   tha   ordar
    Of#IAid&U@d   fury   Of tl#,x@~~Ot  aOI&# Of'PW%#
    couaty,Teu8,   uldnotoa8wheM,     ud order rbllaot
    b eo o mlm
           liluot1w until 843A twnty d8y8 hu lrpireu.
          "The AttorosJ 0eaex-l or any Dlntriat OF oounty
    Attommy    pry lnatltute any lnjuaatioa prooudlng or
    8Wh0the~PlW8~88t0MI.f~.               thOpFOY&#iGa8
    Of thi.8 Wt, U&d t0 OZljO%XIMJ blU’bU’. UtiBtmf
    barber,or 8ohool or aollego fmm oPm6ttiag vitheut
    hvingo~l~4awlththm         poovL8iOa8hereOfradauIh
    Bwl     f'oriOitt0 th0 stIbt@Of mC.U tb #Ui#Of TWtity-
    tiVed01~8~rd8~U~pU1Bltyf~               whdeya    via-
    l&tiOIi,t0 b0 WOWMd       in a #tit 4 th@ -tX'iiet 02
    County Attorney, mad&r the Attwy       Wnml."




iixtuM8 of oollegm, owrts rod twt book8
fkpWWti%On, tWOhW#      md CWT~~tiUW@t   8&301~ (5) -
reQuiMwnt8   of studeat   for edmi881~ to oellega am3 Emtmat
of'work ia aolloge (Rule V)J (6) Pm&do      of barbering by
oollege~    (7)   Sumpamionor    xwoution          of    pernit     by   3am-d.




to wallOlmbl6
tiVi#eb~t                                          lth th&         ao auoh ntlar
                                                           3.58


state   i3ou-d   of   Barber   Exuliaer8,Page   4




                                                    COMMllTEC